DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  In line 2 of claim 13, there is no space between “1” and “and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 14, lines 3, 4, and 8, “the light guide” is recited. This lacks antecedent basis, rendering the scope of the claim indefinite. There has yet to be any light guide introduced up to this point, and it is unclear whether applicant is intending to introduce a new feature or instead to refer back to the light instrument introduced in claim 13. For the purposes of examination, the office will interpret each recitation of “the light guide” to instead read “the light instrument”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 10-13, 16-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker (US 20050171408 A1).
Regarding claim 1, Parker teaches a device for an ophthalmological illumination system comprising a light instrument (see Fig. 13) for illuminating the intraocular space of a human or animal eye (see Para. [0119], noting that the light is multipurpose), 
wherein the device comprises a housing having a proximal housing end (974 and 972) a distal housing end (910A), and an opening in the proximal housing end (see opening 958 in Fig. 14), 
wherein the housing delimits a receptacle space, which extends in a manner proceeding from the opening in the proximal housing end along a longitudinal direction in the direction of the distal housing end (see light delivery portion 902 in Fig. 13, also see Para. [0120]), 
wherein the receptacle space (902) is configured for receiving the light instrument (952) through the opening in the proximal housing end (see Para. [0119], noting that the light instrument 952 is seated in the proximal housing 974 and 972), and wherein the housing comprises at least one translucent material at least in the region of the distal housing end (see Para. [0121], stating that this is just one possible embodiment of the invention, and Para. [0083], stating that all of the light delivery systems are substantially similar, and finally, see Para. [0085], expressing that the light emitter may be made of translucent acrylic).
Regarding claim 2, Parker teaches the device according to Claim 1, wherein at least one of:

b) the translucent material is at least one of 
i) a plastic (see Col. 3, ll. 30-38) and 
ii) a silicone having particles, wherein the particles are configured to scatter impinging light emitted by the light instrument, and 
c) the translucent material has an absorption constant of approximately 10^(-3) in the visible wavelength range (note that the wording of the claim only requires that one of the three options be present, and therefore options b and c will not be examined).
Regarding claim 3, Parker teaches the device according to Claim 1, wherein the device is configured for indenting the eye tissue (note that any solid material is capable of indenting eye tissue and that the device is multipurpose (see Para. [0002])).
Regarding claim 4, Parker teaches the device according to Claim 1, wherein the housing comprises at least one first region and a second region (see labelled diagram of Fig. 13 below) adjacent thereto, 
wherein the distal housing end (910A) is arranged in the first region, and 
wherein an external diameter of the first region is greater than an external diameter of the second region.

    PNG
    media_image1.png
    360
    626
    media_image1.png
    Greyscale

Regarding claim 6, Parker teaches the device according to Claim 1, wherein the housing comprises a third region (see labelled diagram of Fig. 13 above), wherein the proximal housing end (974) is arranged in the third region, and wherein the third region, proceeding from the proximal housing end as viewed in the direction of the distal housing end, is configured in a manner tapering inwards at least partly in the direction of the longitudinal direction (see taper of 974 in Fig. 14).
Regarding claim 7, Parker teaches the device according to Claim 1, wherein a clear width of the receptacle space proceeding from the proximal housing end as viewed in the direction of the distal housing end decreases (see taper of 974 in Fig. 14).
Regarding claim 10, Parker teaches the device according to Claim 1, wherein the device is releasably connectable to the light instrument (see Para. [0120], noting that the tip 910A is interchangeable).
Regarding claim 11, Parker teaches the device according to Claim 1, wherein the device is configured such that it is completely closed with the exception of the opening in the proximal housing end (see only opening on proximal housing end, 958, in Fig. 14).
Regarding claim 12, Parker teaches the device according to Claim 1, wherein the housing (974 and 972) has at least one reinforcing rib in the region of the proximal housing end on an inner side facing the receptacle space (where battery meets light source, see labelled diagram of Fig. 14 below).

    PNG
    media_image2.png
    295
    389
    media_image2.png
    Greyscale

Regarding claim 13, Parker teaches an ophthalmological illumination system comprising a device according to Claim 1 and a light instrument (952).
Regarding claim 16, Parker teaches the device according to Claim 2, wherein the translucent material is a translucent engineering plastic or a translucent partly crystalline plastic or a polyoxymethylene copolymer (see Para. [0121] and [0085], noting that acrylic is a thermoplastic).
Regarding claim 17, Parker teaches the device according to Claim 4, wherein at least one of a ratio between the external diameter of the first region and the external diameter of the second region is more than 1 (see Fig. 13, and rejection presented above for claim 4 above, noting that if the first region is greater than the second, the ration will naturally be greater than one), and the ratio between the external diameter of the first region and the external diameter of the second region is between 1.1 and 2.0 (note that the wording of the claim only requires that one of the two options be present, and therefore only the ratio greater than 1 will be examined).
Regarding claim 19, Parker teaches the device according to Claim 7, wherein the clear width of the receptacle space proceeding from the proximal housing end as viewed in the direction of the distal housing end decreases substantially continuously (see taper of 974 in Fig. 14).
Regarding claim 20, Parker teaches the device according to Claim 10, wherein the housing is configured for forming at least one of a positively locking and force-locking connection to the light instrument (note that switch 978, which is a part of housing 972, makes a force-locking connection with light source 952, see Para. [0120]).
Regarding claim 21, Parker teaches the ophthalmological illumination system according to Claim 13, wherein the light instrument (952) comprises a light guide (960) for guiding light.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charles (US 7141048 B1).
Regarding claim 1, Charles teaches a device for an ophthalmological illumination system comprising a light instrument (30) (see Fig. 2) for illuminating the intraocular space of a human or animal eye (see Col. 1, ll. 27-42), 
wherein the device comprises a housing having a proximal housing end (18) a distal housing end (16), and an opening in the proximal housing end (see labelled diagram of Fig. 2 below, noting that 18 is cannulated, allowing for light source 30 to pass through), 

    PNG
    media_image3.png
    409
    562
    media_image3.png
    Greyscale

wherein the housing delimits a receptacle space, which extends in a manner proceeding from the opening in the proximal housing end along a longitudinal direction in the direction of the distal housing end (see space for dotted line 30 in Fig. 2), 
wherein the receptacle space is configured for receiving the light instrument (30) through the opening in the proximal housing end (18), and wherein the housing comprises at least one translucent material at least in the region of the distal housing end (see Col. 3, ll. 30-38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Josephberg (US 20080081952 A1).
Parker teaches a light illumination device (see Fig. 13), which comprises a rounded tip substantially in the shape of a sphere, which has a light guide (960) passing through it and lighting up the spherical tip, however fails to teach that the spherical tip is substantially flattened at least on one side (claims 5 and 14).
Josephberg teaches a scleral depressor intended for to gain better control of the eye (400) (see Fig. 4 and abstract), wherein the tip (430) is substantially spherical with two flat sides. This serves to indent a wider surface area of the eye during evaluation, allowing for a greater range of visibility (see Para. [0022]). This shape is uniquely capable of doing so, as a totally spherical surface would indent a relatively smaller portion of the eye.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spherical tip of Parker to have the cutout sides as taught by Josepherg, as this would allow for a greater area of the eye to be visible when in contact with the eye (see Para. [0022]) (claims 5 and 14).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Charles (US 7141048 B1). 
In applicant’s specification, it is recited that a wall thickness of 0.5mm to 3mm serves the purpose of reducing light loss due to absorption (see P. 7, ll. 3-6). It is also stated that the roughness range of 0.2 to 2.2 RA will create a smooth texture on the housing, which improves the tool’s ease of movement on the eye (see P. 17, ll. 26-29). That said, Charles discloses that the housing should be claim 9) and also discloses that the walls of the proximal housing are roughly 20 gauge (see Col. 3, ll. 16-18, noting that 20G translates to a wall thickness of approximately 0.81mm, and that the distal housing end is smaller than the proximal) and furthermore that both the proximal and distal housings are configured to properly transmit light, as this is necessitated by the intended use of the tool (see col. 3, ll. 30-38) (claim 8). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Charles to include the ranges disclosed in claims 8 and 9, as they would naturally be required by any device which transmits light properly and moves smoothly on an eye. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773